            Case 1:19-cv-00518-RP Document 14 Filed 06/06/19 Page 1 of 4



                          UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION

SERVICE LLOYDS INSURANCE                         §
COMPANY,                                         §
          Plaintiff,                             §
                                                 §
v.                                               §   CIVIL ACTION NO. 1:19-CV-518-RP
                                                 §
NORTH AMERICAN RISK SERVICES,                   §
INC.                                            §
     Defendant/Third Party Plaintiff            §
                                                §
v.                                              §
                                                §
TEE & GEE GROUP, LLC; et al.                    §
       Third Party Defendants                   §

PLAINTIFF/COUNTER-DEFENDANT, SERVICE LLOYDS INSURANCE COMPANY'S
               ORIGINAL ANSWER TO COUNTERCLAIM

       COMES NOW, Plaintiff/Counter-Defendant, Service Lloyds Insurance Company and

files its Original Answer to Defendant/Counter-Plaintiffs Counterclaim and would show the

Court as follows:

                                   SPECIFIC RESPONSES

       1.      Plaintiff/Counter-Defendant admits the allegations contained in paragraph 1 of the

Defendant/Counter-Plaintiffs' Counterclaim.

       2.      Plaintiff/Counter-Defendant denies the allegations contained in paragraph 2 of the

Defendant/Counter-Plaintiffs' Counterclaim.

       3.      Plaintiff/Counter-Defendant denies the allegations contained m the first two

sentences of paragraph 3 of the Defendant/Counter-Plaintiffs' Counterclaim. Plaintiff1/Counter-

Defendant admits the allegations contained in the third sentence of paragraph 3 of the

Defendant/Counter-Plaintiffs' Counterclaim.
             Case 1:19-cv-00518-RP Document 14 Filed 06/06/19 Page 2 of 4



        4.      Plaintiff/Counter-Defendant admits the allegations contained in the first two

sentences of paragraph 4 of the Defendant/Counter-Plaintiffs' Counterclaim. Plaintiff/Counter-

Defendant denies the allegations contained in the remainder of paragraph 4 of the

Defendant/Counter-Plaintiffs' Counterclaim.

        5.      Plaintiff/Counter-Defendant    incorporates   by   reference   its   responses   to

Defendant/Counter-Plaintiffs' allegations.

        6.      Plaintiff/Counter-Defendant admits the allegations contained in paragraph 6 of the

Defendant/Counter-Plaintiffs' Counterclaim.

        7.      Plaintiff/Counter-Defendant denies the allegations contained in paragraph 7 of the

Defendant/Counter-Plaintiffs' Counterclaim.

       8.       Plaintiff/Counter-Defendant denies the allegations contained in paragraph 8 of the

Defendant/Counter-Plaintiffs' Counterclaim.

       9.       Plaintiff/Counter-Defendant denies the allegations contained in paragraph 9 of the

Defendant/Counter-Plaintiffs' Counterclaim.

       10.      Plaintiff/Counter-Defendant   incorporates    by   reference   its   responses   to

Defendant/Counter-Plaintiffs' allegations.

       11.      Plaintiff/Counter-Defendant denies the allegations contained in paragraph 11 of the

Defendant/Counter-Plaintiffs' Counterclaim.

       12.      Plaintiff/Counter-Defendant denies the allegations contained in paragraph 12 of the

Defendant/Counter-Plaintiffs' Counterclaim.

       13.     Plaintiff/Counter-Defendant denies the allegations contained in paragraph 13 of the

Defendant/Counter-Plaintiffs' Counterclaim.

       14.     Plaintiff/Counter-Defendant    incorporates    by   reference   its   responses   to




                                                 2
              Case 1:19-cv-00518-RP Document 14 Filed 06/06/19 Page 3 of 4



Defendant/Cow1ter-Plaintiffs' allegations.

        15.      Plaintiff/Coru1ter-Defendant denies the allegations contained in paragraph 15 of the

Defendant/Coru1ter-Plaintiffs' Counterclaim.

        16.      Plaintiff/Coru1ter-Defendant denies the allegations, if any, contained in the Prayer

for Relief in Defendant/Coru1ter-Plaintiffs' Counterclaim.

                                   AFFIRMATIVE DEFENSES

        17.      Plaintiff/Counter-Defendant pleads the prior breach of Defendant/Counter-Plaintiff.

                                                PRAYER

       WHEREFORE, PREMISES CONSIDERED, Plaintiff/Coru1ter-Defendant prays that

Defendant/Coru1ter-Plaintiff take nothing by its claims and for such other and fwther relief to which

Plaintif£/Coru1ter-Defendant may be entitled.

                                                Respectfully submitted,


                                                ICENOGLE & BOGGINS, P.L.L.C.
                                                6805 N. Capital of Texas Hwy., Ste. 220
                                                Austin, Texas 78731
                                                Telephone: (512) 342-9519
                                                Facsimile: (512) 342-9555
                                                Email: anthony@icenoglefirm.com

                                                By: Isl Anthony Icenogle
                                                       Anthony Icenogle
                                                       State Bar No. 10382948

                                                 ATTORNEYS FOR PLAINTIFF/COUNTER-
                                                 DEFENDANT, SERVICE LLOYDS
                                                 INSURANCE COMPANY




                                                  3
          Case 1:19-cv-00518-RP Document 14 Filed 06/06/19 Page 4 of 4




                                 CERTIFICATE OF SERVICE
        I hereby certify that, on this 6th day of June, 2019, I electronically filed the foregoing
with the Clerk of the Court using the CM/ECF system which will send notification of such filing
to the parties that are registered or otherwise entitled to receive electronic notices in this case
pursuant to the Electronic Filing Procedures in this District, including the following:


Mru1in S. Schexnayder
Winget, Spadafora & Schwruizberg, LLP
Two Riverway, Suite 725
Houston, Texas 77056
Schexnayder.M@wssllp.com


                                                       Isl Anthony Icenogle
                                                     ANTHONY ICENOGLE




                                                4
